
	
		II
		112th CONGRESS
		1st Session
		S. 1507
		IN THE SENATE OF THE UNITED STATES
		
			August 2, 2011
			Mr. Hatch (for himself,
			 Mr. Burr, Mr.
			 McCain, and Mr. Graham)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To provide protections for workers with respect to their
		  right to select or refrain from selecting representation by a labor
		  organization.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Employee Rights
			 Act.
		2.Amendments to
			 the National Labor Relations Act
			(a)Unfair labor
			 practicesSection 8(b)(1) of the National Labor Relations Act (29
			 U.S.C. 158(b)(1)) is amended by inserting interfere with before
			 restrain
			(b)Representatives
			 and electionsSection 9 of the National Labor Relations Act (29
			 U.S.C. 159) is amended—
				(1)in subsection
			 (a)—
					(A)by striking
			 designated or selected for the purposes of collective bargaining
			 and inserting for the purposes of collective bargaining selected by
			 secret ballot in an election conducted by the Board,; and
					(B)by inserting
			 before the period the following: : Provided further,
			 That, for purposes of determining the majority of the employees in a
			 secret ballot election in a unit, the term majority shall mean
			 the majority of all the employees in the unit, and not the majority of
			 employees voting in the election; and
					(2)in subsection
			 (e), by adding at the end the following:
					
						(3)Not later than 36 months after the
				initial certification of a labor organization as the exclusive representative
				of employees in an appropriate bargaining unit, and each 3-year period
				thereafter, a neutral, private organization chosen by agreement between the
				employer and the labor organization involved, after a notice period of not less
				than 35 days, shall conduct a secret ballot election among such employees to
				determine whether a majority desire to continue to be represented by such labor
				organization. The cost to the third party that is conducting the election shall
				be shared equally by the labor organization and the employer involved. The
				election shall be conducted without regard to the pendency of any unfair labor
				practice charge against the employer or the labor organization representative
				and the Board shall rule on any objections to the election pursuant to its
				established timeframes for resolving such matters. If a majority of the votes
				cast reject the continuing representation by the labor organization, the Board
				shall withdraw the labor organization’s
				certification.
						
				(c)Fair
			 representation in electionsSection 9 of the National Labor Relations
			 Act (29 U.S.C. 159) is amended—
				(1)in subsection
			 (b), by inserting prior to an election after in each
			 case; and
				(2)in subsection
			 (c)—
					(A)in the flush
			 matter following paragraph (1)(B)—
						(i)by
			 inserting of 14 days in advance after appropriate hearing
			 upon due notice;
						(ii)by
			 inserting , and a review of post-hearing appeals, after
			 the record of such hearing; and
						(iii)by adding at
			 the end the following: No election shall be conducted less than 40
			 calendar days following the filing of an election petition. The employer shall
			 provide the Board a list of employee names and home addresses of all eligible
			 voters within 7 days following the Board’s determination of the appropriate
			 unit or following any agreement between the employer and the labor organization
			 regarding the eligible voters.; and
						(B)by adding at the
			 end the following:
						
							(6)(A)No election shall take
				place after the filing of any petition unless and until—
									(i)a hearing is conducted before a
				qualified hearing officer in accordance with due process on any and all
				material, factual issues regarding jurisdiction, statutory coverage,
				appropriate unit, unit inclusion or exclusion, or eligibility of individuals;
				and
									(ii)the issues are resolved by a Regional
				Director, subject to appeal and review, or by the Board.
									(B)No election results shall be final
				and no labor organization shall be certified as the bargaining representative
				of the employees in an appropriate unit unless and until the Board has ruled
				on—
									(i)each pre-election issue not resolved
				before the election; and
									(ii)the Board conducts a hearing in
				accordance with due process and resolves each issue pertaining to the conduct
				or results of the election.
									
					(d)PenaltiesSection
			 10 of the National Labor Relations Act (29 U.S.C. 160) is amended by inserting
			 after the second sentence following the second proviso, the following :
			 Any labor organization found to have interfered with, restrained, or
			 coerced employees in the exercise of their rights under section 7 to form or
			 join a labor organization or to refrain therefrom, including the filing of a
			 decertification petition, shall be liable for wages lost and union dues or fees
			 collected unlawfully, if any, and an additional amount as liquidated damages.
			 Any labor organization found to have interfered with, restrained, or coerced an
			 employee in connection with the filing of a decertification petition shall be
			 prohibited from filing objections to an election held pursuant to such
			 petition..
			3.Amendments to
			 the Labor-Management Reporting and Disclosure Act of 1959
			(a)DefinitionSection
			 3(k) of the Labor-Management Reporting and Disclosure Act of 1959 (29 U.S.C.
			 402(k)) is amended by striking ballot, voting machine, or otherwise,
			 but and inserting paper ballot, voting machine, or electronic
			 ballot cast in the privacy of a voting booth and.
			(b)Rights of
			 membersSection 101(a)(1) of the Labor-Management Reporting and
			 Disclosure Act of 1959 (29 U.S.C. 411(a)(1)) is amended by adding at the end
			 the following Every employee in a bargaining unit represented by a labor
			 organization, regardless of membership status in the labor organization, shall
			 have the same right as members to vote by secret ballot regarding whether to
			 ratify a collective bargaining agreement with, or to engage in, a strike or
			 refusal to work of any kind against their employer..
			(c)Right not To
			 subsidize union nonrepresentational activitiesTitle I of the
			 Labor-Management Reporting and Disclosure Act of 1959 (29 U.S.C. 411 et seq.)
			 is amended by adding at the end the following:
				
					106.Right not to
				subsidize union nonrepresentational activitiesNo employee’s union dues, fees, or
				assessments or other contributions shall be used or contributed to any person,
				organization, or entity for any purpose not directly germane to the labor
				organization’s collective bargaining or contract administration functions
				unless the member, or nonmember required to make such payments as a condition
				of employment, authorizes such expenditure in writing, after a notice period of
				not less than 35 days. An initial authorization provided by an employee under
				the preceding sentence shall expire not later than 1 year after the date on
				which such authorization is signed by the employee. There shall be no automatic
				renewal of an authorization under this
				section.
					.
			(d)LimitationsSection
			 101(a) of the Labor-Management Reporting and Disclosure Act of 1959 (29 U.S.C.
			 411(a)) is amended by adding at the end the following:
				
					(6)LimitationNo strike
				shall commence without the consent of a majority of all employees affected,
				determined by a secret ballot vote conducted by a neutral, private organization
				chosen by agreement between the employer and the labor organization involved.
				In any case in which the employer involved has made an offer for a collective
				bargaining agreement, the employees involved shall be provided with an
				opportunity for a secret ballot vote on such offer prior to any vote relating
				to the commencement of a strike. The cost of any such election shall be borne
				by the labor
				organization.
					.
			(e)Acts of
			 violenceSection 610 of the Labor-Management Reporting and
			 Disclosure Act of 1959 (29 U.S.C. 530) is amended—
				(1)by striking
			 It shall and inserting (a) It shall; and
				(2)by adding at the
			 end the following:
					
						(b)It shall be
				unlawful for any person, through the use of force or violence, or threat of the
				use of force or violence, to restrain, coerce, or intimidate, or attempt to
				restrain, coerce, or intimidate any person for the purpose of obtaining from
				any person any right to represent employees or any compensation or other term
				or condition of employment. Any person who willfully violates this subsection
				shall be fined not more than $100,000 or imprisoned for not more than 10 years,
				or both.
						(c)The lawfulness of
				a labor organization’s objectives shall not remove or exempt from the
				definition of extortion conduct by the labor organization or its agents that
				otherwise constitutes extortion as defined by section 1951(b)(2) of title 18,
				United States Code, from the definition of
				extortion.
						.
				
